Hunt, Justice.
Alfred Waller and Bob Crumbley shot and killed Ronnie Smith, and wounded Alex Sims and Jerel Lyons. They were each convicted of felony murder, and two counts of aggravated assault, and each was sentenced to life imprisonment and two 20-year terms.1
1. We have reviewed the evidence in the light most favorable to the jury’s determination, and conclude that a rational trier of fact could have found the defendants guilty of the crimes for which they were convicted beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Crawford v. State, 245 *190Ga. 89, 90 (263 SE2d 131) (1980).
Decided April 30, 1992.
Mark V. Clark, for appellant (case no. S92A0195).
Franklin, Moran & Boyle, Curtis L. Hubbard, Jr., for appellant (case no. S92A0251).
Lewis R. Slaton, District Attorney, Carl P. Greenberg, Assistant District Attorney, Michael J. Bowers, Attorney General, Peggy R. Katz, Staff Attorney, for appellee.
2. Defendant Waller contends he received ineffective assistance of counsel at trial. The trial court heard evidence on this claim, including testimony by defendant’s trial counsel, at the hearing on defendant’s motion for new trial. We agree with the trial court that defendant Waller has failed to show attorney error, and resulting prejudice to his defense under the standard of Strickland v. Washington, 466 U. S. 668 (104 SC 2052, 80 LE2d 674) (1984); see also Baggett v. State, 257 Ga. 735 (1) (363 SE2d 257) (1988).
3. Contrary to defendant Crumbley’s contention, the trial court did not abuse its discretion in denying his motions to sever. OCGA § 17-8-4; Johnson v. State, 258 Ga. 504, 505 (2) (371 SE2d 651) (1988).
4. We find no merit to defendant Crumbley’s remaining enumerations of error.

Judgments affirmed in Case Nos. S92A0195 and S92A0251.


All the Justices concur.


 The defendants committed the crimes on June 3, 1990. They were indicted by the Pulton County Grand Jury on December 28, 1990, and tried on February 4-6, 1991. Defendant Crumbley’s motion for new trial, filed February 26, 1991, was denied on August 2, 1991. Defendant Waller’s motion for new trial, filed February 22, 1991, and amended July 5,1991, was denied on September 3,1991. The court reporter certified the trial transcript on May 31, 1991. Defendant Crumbley’s appeal, Case No. S92A0195, was docketed in this court on November 8, 1991, and submitted for decision without oral argument on December 20, 1991. Defendant Waller’s appeal, Case No. S92A0251, was docketed in this court on November 21, 1991, and submitted for decision without oral argument on January 3, 1992.